SUPPLEMENT DATED JANUARY 6, 2011 TO PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT LATITUDE AND NEW YORK KEYPORT CHARTER TO PROSPECTUS DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT VISTA ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A Effective January 3, 2011, Rydex Advisors II, LLC (formerly PADCO Advisors II, LLC), the advisor to the Rydex Funds, was merged into Security Investors, LLC, which will operate under the name Rydex Investments. Please retain this supplement with your prospectus for future reference. Charter, Latitude, Vista (NY)1/2011
